                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHANIE BYE,                                     CASE NO. C18-1279-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    AUGMENIX, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ notice of settlement. Within 30 days
18   from the issuance of this order, the parties are ORDERED to file a stipulated dismissal. The
19   Clerk is DIRECTED to terminate all pretrial deadlines and CLOSE this case for statistical
20   purposes only.
21          DATED this 16th day of August 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-1279-JCC
     PAGE - 1
